Citation Nr: 0500868	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-22 100 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Whether new and material evidence has been received to 
reopen the claims for service connection for an eye 
disability, adjustment disorder, and a disability due to a 
tubal ligation to include scars, stretch marks and a 
reproductive disorder.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for lumbar strain. 

4.  Entitlement to a disability evaluation in excess of 10 
percent for left knee pain to include bursitis. 

5.  Entitlement to a disability evaluation in excess of 10 
percent for sinusitis with headaches. 

6.  Entitlement to a disability evaluation in excess of 10 
percent for otitis media.  

7.  Entitlement to a disability evaluation in excess of zero 
percent for fibrocystic disease of the breast. 

8.  Entitlement to a disability evaluation in excess of zero 
percent for costochondritis.  

9.  Whether the appeal of the January 2001 rating decision 
which assigned 10 percent ratings to the service-connected 
sinusitis and otitis media was timely.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1992 to September 
1996.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in January 2001, May 2002, 
and February 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

The January 2001 rating decision denied entitlement to 
service connection for hearing loss.  The veteran was 
notified of this decision in February 2001.  In December 
2001, the veteran's notice of disagreement as to this issue 
was received.  The RO did not issue a statement of the case 
for this issue.  This issue is addressed in the remand 
portion of this decision.  

The January 2001 rating decision assigned 10 percent ratings 
to the service-connected otitis media and the sinusitis with 
headaches.  The veteran was notified of this decision in 
February 2001 and she filed a notice of disagreement in 
December 2001.  A statement of the case was issued in June 
2001.  In December 2001, a statement from the veteran was 
received.  The RO initially interpreted this statement as a 
substantive appeal.  However, in May 2002, the RO informed 
the veteran that these issues were not timely appealed.  In 
May 2002, the veteran filed a notice of disagreement as to 
this determination.  A statement of the case for the 
timeliness issue was not issued to the veteran.  This issue 
is addressed in the remand potion of this decision.  

A February 2003 rating decision assigned 10 percent ratings 
to the service-connected lumbar strain and left knee 
disability.  Increased ratings for the service-connected 
otitis media, sinusitis with headaches, fibrocystic breast 
disease, and costochondritis were denied.  The RO also 
determined that new and material evidence had not been 
received to reopen the claims for service connection for an 
eye disability, an adjustment disorder, and a residual 
disability due to a tubal ligation to include scars, stretch 
marks, and a reproductive disorder.  The veteran timely 
appealed these issues.   

In July 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Board.  A transcript 
of that hearing has been associated with the claims folder.

The issues of entitlement to increased ratings for otitis 
media, sinusitis with headaches, fibrocystic breast disease, 
costochondritis, lumbar strain, and a left knee disability; 
entitlement to service connection for a hearing disability; 
whether new and material evidence had been received to reopen 
the claim for service connection for an eye disability; and 
whether the appeal of the January 2001 rating decision was 
timely are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied service 
connection for an adjustment disorder; and for a residual 
disability due to a tubal ligation to include scars, stretch 
marks, and a reproductive disorder.  A notice of disagreement 
was not received within one year of the notice of these 
decisions.

2.  Evidence received since April 1997 is not cumulative or 
redundant; and by itself or in connection with the evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service 
connection for an adjustment disorder.     

3.  Evidence received since April 1997 is not cumulative or 
redundant; and by itself or in connection with the evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service 
connection for a residual disability due to a tubal ligation 
to include scars, stretch marks, and a reproductive disorder.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final April 1997 
rating decision is new and material; thus, the claim of 
entitlement to service connection for an adjustment disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2004). 

2.  Evidence added to the record since the final April 1997, 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a residual disability 
due to a tubal ligation to include scars, stretch marks, and 
a reproductive disorder is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156, 20.1103. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The claims to reopen now before the Board were received at 
the RO in September 2002.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), definition of new and material evidence, 
which became effective August 29, 2001.  In this case, the 
revised provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decisions, 
further assistance is unnecessary to aid the veteran in 
substantiating her claims to reopen.    

Legal Criteria

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2004). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Whether new and material evidence has been received to reopen 
the claim for service connection for an adjustment disorder.

In an April 1997 rating decision, the RO denied the claim for 
entitlement to service connection for an adjustment disorder 
on the basis that the evidence did not establish that the 
veteran had a current adjustment disorder or any other 
current psychiatric disorder.  The veteran was notified of 
this decision on April 8, 1997.  The veteran did not appeal 
this decision.  Thus, the rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the April 1997 rating 
decision includes service medical records and a January 1997 
VA examination report.  Service records show that in February 
1993, an adjustment disorder was diagnosed.  The January 1997 
VA psychiatric examination report indicates that the veteran 
had some trouble becoming adjusted to military service when 
she entered the military.  The report notes that the veteran 
saw a psychiatrist for six weeks.  She was not prescribed 
medications.  The veteran did not have any further emotional 
symptoms.  No psychiatric disorder was found on the current 
examination.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In September 2002, the veteran filed an application to reopen 
the claim for service connection for an adjustment disorder.  
The evidence submitted since the April 1997 rating decision 
includes the veteran's testimony before the Board in July 
2004.  At the hearing, the veteran stated that she had 
episodes of depression.  She testified that she felt 
depressed and like she wanted to cry.  She stated that on 
some days, she wanted to be alone and stayed in her room.  
The said that she had felt this way since 1992.   

The Board finds the veteran's testimony before the Board in 
July 2004 to be new and material evidence.  

This veteran's recent testimony constitutes competent 
evidence that she has current symptoms, and a continuity of 
symptoms since service..  She is competent to testify to such 
symptoms.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The basis for the initial denial was that the evidence did 
not establish that the veteran had a current psychiatric 
disorder.  The veteran's testimony establishes that she has 
current symptoms of depressed mood.  This evidence relates to 
an unestablished fact necessary to substantiate the claim, 
which is whether the veteran has a current psychiatric 
disability.  

The evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  This evidence is material because it relates 
to an unestablished fact necessary to substantiate the claim 
and it raises a reasonable possibility of substantiating the 
claim for service connection for an adjustment disorder or 
other psychiatric disorder.  Thus, this evidence is new and 
material, and the claim is reopened.

Whether new and material evidence has been received to reopen 
the claim for service connection for a residual disability 
due to a tubal ligation to include scars, a reproductive 
disorder, and stretch marks

The April 1997 rating decision, also denied the claim for 
entitlement to service connection for residuals of a tubal 
ligation to include scars and stretch marks on the basis that 
the evidence did not establish that the veteran had a current 
disability for which compensation may be established.  The 
veteran was notified of this decision on April 8, 1997.  She 
did not submit a notice of disagreement.  Thus, the rating 
decision became final, and new and material evidence must be 
submitted to reopen the claim.  38 U.S.C.A. § 5018; 7105 
38 C.F.R. § 3.156, 20.1103.  

The evidence of record at the time of the April 1997 rating 
decision includes service medical records, and a January 1997 
VA examination report.  Service records show that in March 
1996, the veteran underwent a bilateral tubal fulguration.  A 
January 1997 VA gynecological examination reportedly revealed 
minimal keloid formation in the umbilicus at the site of her 
previous laparoscopy.  The diagnosis was normal gynecological 
examination.  

In September 2002, the veteran filed an application to reopen 
the claim for service connection for a disorder of the 
reproductive system.  

The evidence submitted since the April 1997 rating decision 
includes the veteran's testimony before the Board in July 
2004.  At the hearing, the veteran stated that the scar from 
the tubal ligation constantly itched and ached.     

The Board finds the veteran's testimony before the Board in 
July 2004 to be new and material evidence.  This testimony is 
evidence that the veteran has a current scar from the tubal 
ligation, which is symptomatic.  She is competent to testify 
to such symptoms.  As a lay person, the veteran is competent 
to report these symptoms.  Grottveit; supra.  

The basis for the initial denial was that the evidence did 
not establish that the veteran had a current residual 
disability.  Her testimony relates to this previously 
unestablished element, and also suggests a continuity of 
symptomatology.  Since her testimony was not previously of 
record, and relates to an unestablished fact necessary to 
substantiate the claim, it is new and material.  Thus, this 
evidence is new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for an adjustment disorder is reopened and 
the appeal is granted to that extent.  

New and material evidence having been received, the claim for 
service connection for a residual disability due to a tubal 
ligation to include scars, stretch marks, and a reproductive 
disorder is reopened and the appeal is granted to that 
extent.  


REMAND

The VCAA requires VA to advise a claimant of the evidence 
needed to substantiate the claim, of what evidence the 
claimant is responsible for obtaining, and of what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has 
also undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  
The veteran has not been provided this notice with regard to 
her claims for entitlement to increased ratings for lumbar 
strain, left knee disability, fibrocystic disease of the 
breasts, costochondritis, sinusitis with headaches, and 
otitis media.  A VCAA notice letter was sent to the veteran 
in October 2002.  However, this letter only addressed the 
service connection claim and the claims to reopen on the 
basis of new and material evidence.

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Regarding the claim for an increased rating for a lumbar 
strain, a VA examination is necessary in order to determine 
the current severity of the service-connected lumbar strain.  
While this appeal was pending, the applicable rating criteria 
for lumbar spine disabilities were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Another VA examination is needed because the VA 
examination report of record is inadequate for rating the 
lumbar strain.  

Review of the record reveals that the veteran's claim for an 
increased rating for lumbar strain has not yet been 
adjudicated under the most recent revisions to the rating 
criteria for lumbar spine disabilities.  Court decisions 
suggest that initial adjudication under the revised criteria 
might be improper if performed by the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1346-49 (Fed. Cir. 2003) (holding that initial 
adjudication by the Board denied appellants of the 
statutorily mandated "one review on appeal to the 
Secretary," citing 38 U.S.C.A. § 7104(a) (West 2002)).

Regarding the claim for an increased rating for a left knee 
disability, at the hearing before the Board in July 2004, the 
veteran testified that she was losing balance more often in 
the left knee.  Because of the evidence of worsening since 
the last examination, a new examination is needed to 
determine the severity of the left knee disability.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).

Another VA examination is necessary to determine the current 
severity of the service-connected sinusitis with headaches 
because the VA examination report does not contain all the 
findings needed to rate the disability.  The October 2002 VA 
examination report did not report the frequency and duration 
of any incapacitating or non-incapacitating episodes of the 
sinusitis or whether the veteran was on antibiotic treatment 
for the sinusitis.  The VA examination report also did not 
report whether the headaches caused prostrating attacks, and 
if so, the frequency of such attacks, and whether such 
attacks were productive of severe economic impairment.  See 
38 C.F.R. § 4.97, Diagnostic Code 6510 (2004) and 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2004).  

Another VA examination is necessary to determine the current 
severity of the service-connected otitis media because the VA 
examination report of record is inadequate for rating this 
disorder.  An examination is needed to determine whether the 
service-connected otitis media causes hearing impairment, 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull, and to determine whether there are objective 
findings of dizziness or occasional dizziness or staggering.  

Regarding the claim for an increased rating for fibrocystic 
disease of the breast, the Board finds that another VA 
examination is necessary.  Under Diagnostic Code 7628, benign 
neoplasm of the gynecological system or breast, the disorder 
is rated as impairment of gynecological function or 
impairment of the skin.  38 C.F.R. § 4.116, Diagnostic Code 
7628 (2004).  Another examination is needed to determine 
whether the veteran has this impairment due to the 
fibrocystic disease of the breast.  At the hearing in July 
2004, the veteran stated that the scar due to the draining of 
a cyst on her breast was painful, tender, and itching.  This 
is evidence of possible skin impairment.    

With regard to the issue of entitlement to an increased 
rating for costochondritis, the record shows that this 
disability has not been examined.  Thus, a VA examination is 
necessary to determine the current severity of this 
disability.  

Regarding the reopened claims for service connection for an 
adjustment disorder and for a residual disability due to a 
tubal ligation, the Board finds that VA examinations are 
necessary.  An examination is necessary when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The in-service treatment, and the veteran's report of current 
symptoms with a continuity of symptomatology since service, 
satisfies these requirements.  Duenas v. Principi, No. 03-12 
1251 (Dec. 15, 2004).  A psychiatric examination is needed to 
determine whether she has a current psychiatric disorder 
which is related to her period of service.

The veteran should also be afforded a VA examination to 
determine whether she has a current residual disability due 
to the tubal ligation in service.  Id.  As discussed above, 
she has reported that she has a scar at the site of the tubal 
ligation, and that the scar itches and aches.

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2).  

At the July 2004 Board hearing, the veteran testified that 
she had received treatment for sinusitis, otitis media, and 
hearing impairment at the VA medical facility in Augusta, 
Georgia for the past two or three years.  The claims file 
only includes the VA treatment records from August 2002 to 
September 2002 and from March 2003 to February 2004.  The 
treatment records dated from 2001 to August 2002, from 
September 2002 to March 2003, and from February 2004 may be 
relevant to the claim.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1)(a).   

Regarding the claim to reopen the claim for service 
connection for an eye disability, the veteran should be 
notified of the revised provisions of 38 C.F.R. § 3.156 
(2004) and this claim should be re-adjudicated under the 
revised provisions.     

As noted in the Introduction, the veteran expressed 
disagreement with the January 2001 rating decision which 
denied entitlement to service connection for hearing loss.  A 
statement of the case was not issued.  The veteran also 
expressed disagreement with a May 2002 determination in which 
the RO determined that the veteran did not timely appeal the 
issues of entitlement to increased ratings for sinusitis and 
otitis media, which was decided in a January 2001 rating 
decision.  A statement of the case was not issued with 
respect to this issue.  

The filing of a notice of disagreement initiates the appeal 
process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.

Lastly, the Board notes that relevant medical evidence was 
associated with the claims folder subsequent to the issuance 
of the September 2003 supplemental statement of the case.  VA 
treatment records showing treatment of the left knee 
disability, ear disability, and headaches, and treatment 
record showing examination of the ears and breasts were 
associated with the claims folder in April 2004.  Review of 
the record further reveals that the RO has not yet considered 
this evidence.  In accordance with Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board must remand the additional 
evidence to the RO or AMC for initial consideration pursuant 
to 38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the 
claims of entitlement to increased 
ratings for lumbar strain, left knee 
disability, fibrocystic disease of the 
breasts, costochondritis, sinusitis with 
headaches, and otitis media

2.  The AMC or RO should obtain all 
records of the veteran's treatment for 
the sinusitis, otitis media, hearing 
loss, and breast disease from the 
Augusta, Georgia, VA medical facility 
dated from 2001 to August 2002, from 
September 2002 to March 2003, and from 
February 2004.

3.  The veteran should be afforded an 
orthopedic examination to determine the 
nature, extent, and severity of the 
service-connected lumbar strain, left 
knee disability, and costochondritis.   

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

Regarding the lumbar spine, the examiner 
should specify the range of thoracolumbar 
spine motion in degrees, including 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  

The examiner should indicate whether 
there is listing of whole spine to 
opposite side; positive Goldwaithe's 
sign; marked limitation of forwarding 
bending in standing position; loss of 
lateral motion with osteoarthritic 
changes; narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  
(This information is necessary to rate 
the back disability under the old rating 
criteria).

The examiner should report whether the 
lumbar spine disability causes muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The examiner should report whether there 
is lateral subluxation or lateral 
instability of the left knee, and if 
present, express an opinion as to the 
severity of such subluxation or lateral 
instability.

The examiner should report the range of 
motion in the left knee in degrees.  The 
examiner should determine whether the 
left knee disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should report the symptoms 
and manifestations of the costochondritis 
and render an opinion as to whether the 
costochondritis causes slight, moderate, 
moderately-severe, or severe impairment.

4.  The veteran should be afforded an 
examination to determine the severity of 
the fibrocystic disease of the breasts.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination, and 
the examiner should acknowledge such 
review.  The examiner should specify 
whether the fibrocystic disease of the 
breasts causes gynecological impairment 
or impairment of the skin.  

If there is impairment of the skin, the 
examiner should report the area in square 
inches or centimeters affected by the 
skin impairment and/or scars, and report 
whether the scars, if any, are associated 
with underlying soft tissue damage, cause 
limited motion, are unstable (a frequent 
loss of covering of the skin over the 
scar), are painful on examination, or 
cause limitation of function of the 
affected part.  

5.  The veteran should be afforded a VA 
Ear, Nose, and Throat examination to 
determine the severity of the sinusitis 
with headaches and otitis media.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination, and the 
examiner should acknowledge such review.  

The examiner should report whether the 
sinusitis with headaches causes 
incapacitating episodes requiring 
antibiotic treatment or non-
incapacitating episodes, and if so, the 
frequency and duration of such episodes.  
The examiner should report whether the 
veteran has near continuous sinusitis.  

The examiner should report the frequency 
of prostrating headache attacks, and 
express an opinion as to whether the 
disability causes severe economic 
inadaptability.  

The examiner should report whether the 
otitis media causes hearing impairment, 
labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of the skull.  
The examiner should report whether there 
are objective findings of dizziness or 
occasional dizziness or staggering.  

6.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder.  The examiner 
should report all current diagnoses.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran currently has a psychiatric 
disorder that is due to disease or injury 
in service or is otherwise related to her 
period of service.  The examiner should 
provide a rationale for the opinion.

7.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current residual 
disability due to the tubal ligation in 
service in March 1996.  The examiner 
should report whether the veteran has a 
residual disability due to the tubal 
ligation, and if so, the examiner should 
report all findings, diagnoses, and 
manifestations.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran currently has a residual 
disability due to the tubal ligation.  
The examiner should provide a rationale 
for the opinion.

8.  The AMC or RO should issue a 
statement of the case on the issues of 
entitlement to service connection for 
hearing loss and as to whether the appeal 
of the January 2001 rating decision which 
assigned 10 percent ratings for sinusitis 
and otitis media was timely.  The Board 
will further consider these issues only 
if the veteran submits a timely 
substantive appeal in response to the 
statement of the case.

9.  Then the AMC or RO should 
readjudicate the issues on appeal, 
including evaluate the lumbar spine 
disability under both the old and new 
regulations for rating spine 
disabilities.  

Consideration should be given to whether 
referral of the increased rating claims 
for sinusitis with headaches and otitis 
media for consideration of an 
extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b) (2004) is warranted.  

If all the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and her representative.  The case should 
then be returned to the Board, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


